March 02, 2007


Mr. Adam Poncio
Law Offices of Cerda & Poncio, P.C.
5410 Fredericksburg Rd., Suite 310
San Antonio, TX 78229
Mr. Tony Loren Draper
McClIn, Maney & Patchin, P.C.
South Tower Pennzoil Place
711 Louisiana St Ste 3100
Houston, TX 77002

RE:   Case Number:  06-0607
      Court of Appeals Number:  13-02-00424-CV
      Trial Court Number:  424-00-A

Style:      CANDELARIO ONTIVEROS, MELISSA ONTIVEROS, AND MED CARE EMERGENCY
      MEDICAL SERVICES, INC.
      v.
      JUAN FLORES, AS THE REPRESENTATIVE OF THE ESTATE OF ROBERTO FLORES,
      DECEASED

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Mr. Omar       |
|   |Guerrero       |